Citation Nr: 1604608	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  09-30 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for alcohol dependence proximately due to or the result of posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for chronic fatigue syndrome (CFS), to include as a qualifying chronic disability resulting from an undiagnosed illness.
 
3. Entitlement to service connection for chronic muscle pain, to include as a qualifying chronic disability resulting from an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

On August 24, 2011, the Veteran testified via a videoconference hearing. A transcript of the hearing is of record.

The issues on appeal were remanded by the Board in December 2011and again in August 2014 for further development. The Board finds that the AOJ has complied with the previous remand instructions by providing a supplemental medical opinion in April 2015 and subsequently issuing a supplemental statement of the case (SSOC).


FINDINGS OF FACT

1. The preponderance of the evidence of record is against a finding that the Veteran's alcohol dependence is causally related to, or was aggravated by is service-connected PTSD.

2. The Veteran does not have a diagnosis of CFS.

3. The preponderance of the evidence of record is against a finding that the Veteran's fatigue is causally related to, or was aggravated by, active service.

4. The preponderance of the evidence of record is against a finding that the Veteran's chronic muscle pain is causally related to, or was aggravated by, active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for alcohol dependence, secondary to PTSD have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154 (West 2014); 38 C.F.R. § 3.301 (2015).

2. The criteria for service connection for CFS have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154(West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.317 (2015).

3. The criteria for service connection for chronic muscle pain have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided in March 2008 and June 2009. 

VA has a duty to assist the Veteran in the development of the claims. The claims file includes medical records, correspondence, and the statements of the Veteran in support of his claims. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

VA examinations were obtained in April 2015, September 2012, and January 2012. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations. The reports include clinical examinations and the Veteran's reported symptoms. The report provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012). Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims. Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issues on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Alcohol dependence

By law, compensation "shall not be paid" if the disability for which compensation is sought is the result of one's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 105; 38 C.F.R. §§ 3.1(n), 3.301(c); see Pub. L. No. 101-508 (Omnibus Budget Reconciliation Act of 1990), § 8052, 104 Stat. 1388  (prohibiting compensation for injury or disease incurred during active service claims a result of willful misconduct, including abuse of alcohol or drugs filed after October 31, 1990).

The United States Court of Appeals for the Federal Circuit has held that service connection is warranted for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability. See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001). The Federal Circuit has also indicated that a claimant could only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder." The Federal Circuit stated that such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing." 

Here, the Veteran contends that he suffers from alcoholism due to his service-connected PTSD. In a January 2012 VA examination, the Veteran was diagnosed with alcohol dependence. The examiner opined that the Veteran's PTSD has not caused or aggravated his alcohol dependence. The examiner explained that a search of scientific literature reveals no scientific evidence that PTSD causes alcohol dependence.

In an April 2015 VA addendum opinion, the examiner concluded that after an extensive search, the professionally peer reviewed scientific research does not show that PTSD will cause or permanently aggravate alcohol use disorder.

As the claims folder does not consist of clear medical evidence establishing that the Veteran's alcohol dependence is caused by his service-connected PTSD, service connection is not warranted. 

The Board notes that the Veteran may sincerely believe that his alcohol dependence is causally related to his service-connected PTSD. However; the probative evidence is against such a finding. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities alcohol abuse and mental disorders for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


CFS and chronic muscle pain

The Veteran avers that he has CFS and chronic muscle pain as a result of active service. For the reasons below, the Board finds that service connection for CFS is not warranted.

The Veteran was provided with a VA examination in September 2012. The examiner opined that the Veteran's complaints of diffuse joint pain, fatigue and myalgia were less likely than not secondary to chronic fatigue syndrome, and more likely than not related to mild osteoarthritis and alcohol abuse with associated lack of sleep and myalgia. The examiner found that the Veteran had diffuse osteoarthritis partly due to his history of heavy laboring jobs post-military service. 

The examiner further explained that CFS is usually of acute onset; however, in the case of the Veteran, he reported a gradual onset of his present symptoms. The examiner continued to explain that CFS is associated with loss of memory or concentration, sore throat, enlarged nymph nodes in the neck and armpit, unexplained muscle pain, migratory pain that moves from one joint to another without swelling or redness, unrefreshing sleep, and extreme exhaustion lasting more than 24 hours. The examiner noted that the Veteran reported no migratory pain, enlarged lymph nodes, or loss of memory or concentration.

Noting the Veteran's chronic alcohol use, the September 2012 examiner opined that the Veteran's sleep disorder, joint pain, and fatigue is due to his osteoarthritis and alcohol use. Lastly, the examiner concluded that the available evidence does not support a diagnosis of CFS.

In an April 2015 opinion, the examiner opined that the Veteran's arthritis is less likely than not related to his active military service. The examiner explained that the Veteran has arthritis of the neck and back. The examiner notes that the Veteran's STRs do not support injuries to his neck or back. The April 2015 examiner further explained that the Veteran's complaints of fatigue and joint pain are at least likely than not multifactorial and is secondary to his morbid obesity, and alcoholism. Lastly, the examiner noted that the Veteran does not have a diagnosis of fibromyalgia. The examiner further concluded that the Veteran's fatigue is also related to his sleep apnea, which is not service-connected. 

Based on the above, the Board finds service connection for CFS and chronic muscle pain is not warranted.

The Veteran has contended that his complaints of chronic fatigue and chronic muscle pains are qualifying chronic disabilities resulting from an undiagnosed illness.

Persian Gulf War Veterans with an undiagnosed illness or medically unexplained chronic multisymptom illnesses that manifested itself during service in the Southwest Asia area of operation or to a disability rate of 10% or more no later than December 31, 2016 will be presumed to have established service connection. 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1). Unlike direct service connected claims, it is not a requirement that there be competent evidence of a nexus between the undiagnosed illness and service. Guitierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

The Board finds that the presumption does not apply. The claims folder reflects that the Veteran's fatigue and chronic muscle pain are explainable and multifactorial conditions associated with the Veteran's morbid obesity, alcoholism, sleep apnea, and arthritis, all of which are not service connected. 

The Board notes that the Veteran may sincerely believe that his chronic fatigue and chronic muscle pain are causally related to his military service. However; the probative evidence is against such a finding. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of the disabilities at issue. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for alcohol dependence as disability proximately due to or the result of PTSD is denied.

Entitlement to service connection for chronic fatigue syndrome, to include as a qualifying chronic disability resulting from an undiagnosed illness is denied.
 
Entitlement to service connection for chronic muscle pain, to include as a qualifying chronic disability resulting from an undiagnosed illness is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


